Implementation of the Research Framework Programmes (short presentation)
The next item is the report by Maria Da Graça Carvalho, on behalf of the Committee on Industry, Research and Energy, on simplifying the implementation of the Research Framework Programmes.
Science, education and innovation are the pillars of economic growth and job creation. Europe needs to invest more in science, open up its scientific systems, promote the free movement of researchers, and increase and promote excellence. In fact, today we are seeing an increasingly multi-polar world in all sectors, including science. A few figures are enough to demonstrate this fact: for example, at a global level, 80% of researchers work outside Europe, and 69% of patents are registered outside Europe.
Europe invests less in science and innovation than Japan, South Korea and the US, and this difference is essentially due to investment from the private sector. Our system of science and innovation has weaknesses that need to be overcome, from underfunding to fragmentation, a lack of conditions for developing innovation, and excessive bureaucracy. The European scientific system needs to be more efficient, starting with the simplification of the rules for funding. In this context, I had the honour of being appointed rapporteur for the simplification of the rules for participation in current and future European programmes for science and innovation.
This report may play a vital role in Europe, and it comes at the right time, given that we are beginning the review of the Seventh Framework Programme and the preparations for the eighth programme. As the rapporteur, I decided to open up the debate on this subject and hold a public consultation. I sent out more than 8 000 invitations to a diverse range of bodies. There was an immense number of contributions, which shows the importance that our institutions and the public attach to this subject.
The report proposes the simplification of financial monitoring and control and the strengthening of technical and scientific evaluation by means of peer review based on excellence. The goal of this report is higher risk tolerance, simplifying the bureaucratic monitoring mechanisms and creating greater confidence in the scientific and business community. However, the report marks only the beginning of a process that is not simple. The Commission will be responsible for implementing the recommendations, and it will need monitoring and political support from Parliament and the Council if it is to carry out this task successfully.
In future, the simplification process may be extended to other European programmes, notably, the structural funds. Programmes which have simpler rules will also be more transparent and efficient. I would also like to thank my colleagues, the Belgian Presidency, the Commission and all those who contributed to the public consultation for their assistance. It is imperative to simplify access to funds for research and develop a culture of evaluation based on a partnership of trust between all those involved so as to strengthen research and innovation in Europe, thus making it an attractive place to live, work and be happy.
(PT) I would like to begin by congratulating the rapporteur on the work that she has carried out, as the simplification of the implementation of the research framework programmes is necessary, and, as the rapporteur pointed out, this is only one of the many reforms that are needed to improve the financing of research in the EU so that it is more efficient and useful in promoting development and social progress.
The report proposes extending the scope of the Commission's initial proposal, which we think is correct, especially in important aspects such as the financial regulation and the presentation of concrete proposals to simplify the calculation of average staff costs and to abolish time-recording mechanisms, including timesheets. In the same way, it is also important for the Commission to allow the reimbursement of costs incurred after the submission of a proposal, provided it is successful, with the aim of facilitating the participation of industry partners and, in particular, small and medium-sized enterprises.
If science, innovation and education are to be pillars of economic growth and job creation, it is vital to bear in mind the proposals contained in this report and to focus more on science and research.
(FR) Mr President, I would like to thank Mrs Carvalho, who has done a tremendous job, as well as the European Commission. I would also ask you, Commissioner, to convey my thanks to Mrs Geoghegan-Quinn, who has understood this process of simplification and communication. We must simplify the future, but also settle the past. The Commission's auditors should never have applied rules that were stricter than those already approved, and that is why we must settle the past, Commissioner.
We narrowly escaped disaster with research institutes that were suspicious of the European Union. Today, with wisdom and respect for good management, and using tolerable risks of error, but also taking into account independent re-audits, and if that fails - as I proposed, and as was accepted - bringing in an independent mediator, we must regain the confidence of all our research institutes, with proper monitoring and European funding, of course. Then, on the basis of a relationship of trust between Member States and the European Union, we will begin negotiating the next financial perspective in order to better establish the focal point of our research and make it more European.
(PT) First of all, I would like to begin by offering my congratulations to Mrs Carvalho for the excellent report that she presented to us here today, and also for the way in which she conducted this process in such a democratic manner, both inside and outside Parliament. I think that this should be recognised, and so I would like to offer her my thanks.
The Seventh Framework Programme is the largest and furthest-reaching programme that we have at a global level in terms of research, and the Commission's proposed simplification is very welcome in that respect. However, the proposal which Parliament is presenting here greatly enhances the Commission's proposal. It does so by recognising that simplification is not enough, by making the clear and crucial distinction between research and innovation, by appreciating the different areas of research, by enhancing its clarity, transparency, participation and democracy, by ensuring equal opportunities in access to available funding, by opting for a model that is less focused on bureaucracy and bureaucratic control and more oriented towards excellence in research, by recognising the importance of the different scientific fields and by advocating that partners are chosen and alliances forged with partners under equal circumstances.
Mr President, I would therefore like to conclude by saying that the implementation of this proposal would result in a clear improvement in working conditions for all researchers in Europe, as well as greater prestige and further improvements for research in Europe. This is why we need to work together.
Mr President, an awful lot of the undoubtedly good work done by the European Union is ruined by stories of too much complication, and particularly of people trying to get funding and not being able to access it, despite going to huge efforts such as taking on people full-time for a number of months to make an application, and then not being successful. I have heard a number of stories in this regard.
The same applies to applications for funding under cultural and educational programmes. If we can do one thing, it is to meet the target in 2020 of reducing red tape by 25%. In fact, that target should be raised to a 50% reduction if we can because, as has been said, in application and in auditing, a lot of the good work we have done has been obliterated by stories of difficulties that arose owing to over-complication.
Simplification is the way forward.
Member of the Commission. - Mr President, I would like to congratulate Mrs Carvalho for this very comprehensive report. She draws attention to major concerns within the field of European research: the question of the complexity of the rules for the beneficiaries and the very heavy administrative burden.
In April this year, the Commission adopted a communication on this subject, presenting a long list of short- and long-term options for simplification. This triggered a very important interinstitutional debate. The Commission is very grateful that Parliament has dealt with this matter with such priority. The Commission is also very grateful that the report supports the majority of the proposals, and even contains some of Parliament's own, which are very interesting.
Similar support was given by the Council and, on the basis of this very broad interinstitutional consensus, we should now turn to action. We are fully committed to achieving simplification and adhering to the simplification principles as stated in your report: simplicity, transparency, legal certainty, consistency, excellence and, as Mr Audy said, a more trust-based approach towards our research institutions is, of course, an important guideline for managing the activities.
Some of the proposals in your report and in the Council conclusions can be implemented within the current framework. The Commission's services are now reaching out for solutions which can be swiftly implemented. We are considering solutions for broadening the acceptance of average cost methodologies, and for a more flexible approach on interest on pre-financing and a lump sum option for the personnel costs of owner-managers of SMEs.
We also take very seriously the concerns on inconsistent interpretation of rules and procedures by the different services when implementing the FP7. We are working intensely on implementing measures that ensure a more uniform interpretation and application of the rules.
We will also work on further reducing delays in providing grants and payments. We must not forget that the more profound changes do require a revision of the Financial Regulation and its implementing rules. Only then can we really remove some of the big constraints.
The current control strategy for research expenditure has been designed to detect and correct errors so as to bring the residual error level down to below 2%. The Commission agrees that this is costly and puts a great administrative burden both on the beneficiaries and on the Commission. So a higher tolerable risk of errors, as supported in your report, could allow the Commission to modulate the control effort, to optimise cost effectiveness and to balance the need for effective control with establishing a more trust-based relationship with researchers.
Thank you very much for the report and to everybody who has been involved with it. It has cleared the ground for very good and important work in the future.
The debate is closed.
The vote will take place tomorrow, Thursday, 11 November 2010, at 12:00.
Written statements (Rule 149)
Innovation and research are now the critical elements of the new development strategy for our continent: the EU 2020 strategy. Commitment to research and development has a concrete impact on economic activity, since only innovation gives guarantees of future production with strong value added and, therefore, of increasing levels of job creation and the European Union's competitiveness at international level. I have always argued that the regional level is the most appropriate for stimulating research and innovation because it favours universities, public research bodies, large companies, small and medium-sized enterprises, and regional and local public authorities working closely together, specifically as clusters. In my region, the Azores, this fact is visible in the dominance of the oceanic and marine research undertaken by the Department of Oceanography and Fisheries of the University of the Azores. Encouraging innovation at regional level also contributes to attenuating social and regional disparities, making it essential for cohesion policy to continue to contribute to financing these activities in the outermost regions, like the Azores.
In view of the mid-term review of the Seventh Research Framework Programme and of the preparation of the future rules for the forthcoming framework programme, we need to consider and find solutions to enable us to eliminate certain obstacles that are making it difficult for interested parties to access EU funding.
If we are to create a knowledge- and innovation-based European economy, we need to invest in research, thus enabling SMEs, universities, public research bodies and regional and local authorities to benefit from the financial resources made available by the EU.
However, access to funding in the research sector requires a significant technical capacity and in-depth knowledge of administrative and financial procedures. Yet it is also characterised by a tendency to favour 'results-based' projects, meaning that there is low risk tolerance, which discourages the launch of highly innovative projects.
This situation has the effect of discouraging private sector participation and making the research world little more than a collection of uninteresting projects, thus reducing Europe's competitiveness in the global economy.
I support the proposals made in the report, which call on the European Commission to encourage a 'user-centred' approach to improve access to funding and guidance documents, which should be compiled in a handbook and translated into the EU official languages, and to place more confidence in the scientific and business community.
Research and innovation are two elements forming the basis of the Europe 2020 strategy for boosting competitiveness, promoting sustainable economic growth and creating new jobs. In this context, the implementation of the Seventh Framework Programme for research must be improved, especially by speeding up and simplifying the administrative procedures involved, by shortening waiting times and streamlining application management.
However, I would like to stress that, in respect of the new Member States, the framework programme's shortcomings extend beyond the strictly administrative and management remit. The main problem in these countries is linked to the lack of research infrastructure, making it structurally impossible to access the funds allocated via this programme. Consequently, the Commission should also incorporate in the future proposal on simplification certain specific measures with a view to establishing the development infrastructures in new Member States to provide them with an equal chance of accessing the research programmes.
The other day, my fellow Members and I adopted with an overwhelming majority the resolution submitted by Mrs Maria da Graça Carvalho on simplifying the financing rules of the Research Framework Programmes. The resolution takes steps in a very good direction, but even more decisive steps are needed. Our current regulatory system requires such a degree of bureaucratic preparation that it excludes precisely IT initiatives, small and medium-sized companies, and smaller research institutions from among those capable of obtaining funding resources. Thus, financial support does not go to the best researchers but rather to the institutes with the best accountants. Financial oversight appears currently to be unable to handle any risk, and this is intolerable when it comes to research and development, which often involves investments with uncertain outcomes. Risk ought to be managed, not excluded. There are adequate regulatory solutions to this and these must be strictly complied with. However, regulations that are structurally incompatible with the nature of research must be reformed. Another, similarly major deficiency is the geographical asymmetry in the distribution of the research framework programme funds. The opportunity for researchers living in the new Member States to obtain support, as compared to those in the old Member States, is infinitesimal. As long as the aim of the European Union's research framework programme is to provide the opportunity to all European talent to achieve excellence, it cannot allow such differentiation in the programme's implementation.
In today's knowledge-based society, expertise has a key role to play, particularly in view of the deepest economic crisis in recent history. Research, development and innovation are extremely important in order to maintain Europe's position as a global economic player as well as its competitiveness. European initiatives for public funding of research programmes are still too bureaucratic and associated with high administrative costs. Simplification of the Seventh Framework Programme (FP7), currently the largest publicly funded programme for research and technological development, is therefore essential in order to create sufficient incentive for scientific research. The research funding should be more trust-based and also more risk-tolerant towards participants in order to allow even projects with a higher risk potential to still seem attractive and to enable the pursuit of cutting edge research.